 Case 3:21-cv-00438-TJC-PDB Document 1 Filed 04/22/21 Page 1 of 11 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


U.S. EQUAL EMPLOYMENT                         Civil Action No.
OPPORTUNITY COMMISSION,                       ___________________

                    Plaintiff,                COMPLAINT
                                              AND DEMAND FOR JURY TRIAL
                 -against-
                                              INJUNCTIVE RELIEF SOUGHT
C and C Power Line, Inc.,

                    Defendant.



                                 NATURE OF ACTION

      This is an action under Title VII of the Civil Rights Act of 1964 and Title I

of the Civil Rights Act of 1991 to correct unlawful race-based and retaliatory

employment practices and to provide appropriate relief to Charging Party Gillis

Carbin (“Mr. Carbin”) who was adversely affected by such practices. As alleged

with greater specificity below, C and C Power Line, Inc. (“C&C”) subjected Mr.

Carbin to a hostile work environment based on his race; denied him entry to crane

school on the basis of race and/or in retaliation for complaining; and terminated

him on the basis of race and/or in retaliation for complaining.

                             JURISDICTION AND VENUE

      1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451,

                                          1
 Case 3:21-cv-00438-TJC-PDB Document 1 Filed 04/22/21 Page 2 of 11 PageID 2




1331, 1337, 1343, and 1345. This action is authorized and instituted pursuant to

Section 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”),

as amended, 42 U.S.C. § 2000e-5(f)(1) and (3), and Section 102 of Civil Rights

Act of 1991, 42 U.S.C. § 1981a.

      2.     Venue is proper because a substantial part of the events giving rise to

Title VII violations occurred in the Middle District of Florida. Further, C&C

terminated Mr. Carbin’s employment in Jacksonville, Florida and C&C is located

in Jacksonville, Florida, which is within the jurisdiction of the U.S. District Court

for the Middle District of Florida, Jacksonville Division.

                                      PARTIES

      3.     Plaintiff U.S. Equal Employment Opportunity Commission (the

“Commission” of “the EEOC”) is the agency of the United States of America

charged with the administration, interpretation, and enforcement of Title VII, and

is expressly authorized to bring this action by Section 706(f)(1) and (3) of Title

VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

      4.     Defendant C&C is registered to do business in Florida, has

continuously done business in Florida, and at all relevant times, employed at least

15 employees.

      5.     At all relevant times, C&C has continuously been an employer

engaged in an industry affecting commerce within the meaning of Sections 701(b),


                                          2
 Case 3:21-cv-00438-TJC-PDB Document 1 Filed 04/22/21 Page 3 of 11 PageID 3




(g), and (h) of Title VII, 42 U.S.C. §§ 2000e(b), (g), and (h).

                           CONDITIONS PRECEDENT

       6.    More than thirty days prior to the institution of this lawsuit, Mr.

Carbin filed a Charge of Discrimination with the Commission alleging that C&C

violated Title VII.

       7.    The Commission issued a Letter of Determination, finding reasonable

cause to believe that C&C discriminated against Mr. Carbin on the basis of race.

       8.    Prior to initiating this lawsuit, the Commission attempted to correct

the unlawful employment practices alleged herein through informal methods of

conciliation, conference, and persuasion, to remedy the discriminatory practices

and provide appropriate relief.

       9.    All conditions precedent to the institution of this lawsuit have been

fulfilled.

                             STATEMENT OF FACTS

       10.   C&C is an Electrical construction and maintenance support services

for the power and utility industry.

       11.   Mr. Carbin started working for C&C in May 2017 as a substation

apprentice employee on a substation crew.

       12.   Beginning in February 2018, Mr. Carbin began reporting to Crew

Forman Bill Peterson (“Peterson”). In turn, General Foreman Damien Shell


                                          3
 Case 3:21-cv-00438-TJC-PDB Document 1 Filed 04/22/21 Page 4 of 11 PageID 4




(“Shell”) oversaw all substation crews.

      13.    In early 2018, Mr. Carbin began experiencing racial harassment on a

daily basis at work. Examples of the comments made to Mr. Carbin include, but

are not limited to, the following:

             a. Co-worker Tommy Durston (“Durston”) called Mr. Carbin the “N-

                word” and “boy” on a regular basis.

             b. Durston would tell Mr. Carbin to “turn that [N-word] music off”

                on a daily basis.

             c. Durston told Mr. Carbin that he could not use a communal pen

                until after the white crewmembers;

             d. Peterson referred to Mr. Carbin using the “N-word” and “boy”;

             e. Mr. Carbin heard Peterson and other coworkers saying “White

                Power”

       14.   In addition to making racial comments, Durston threatened Mr. Carbin

with nooses; Peterson saw the nooses but did nothing to stop it.

      15.    Mr. Carbin complained to Peterson and Shell about the harassment.

In response, Shell told Mr. Carbin, among other comments, to stop complaining; to

stop being “soft” and a “pussy.”

      16.    The harassment continued after Mr. Carbin complained.

      17.    On approximately June 1, 2018, Peterson resigned as foreman and


                                          4
 Case 3:21-cv-00438-TJC-PDB Document 1 Filed 04/22/21 Page 5 of 11 PageID 5




C&C disbanded Mr. Carbin’s crew. Mr. Carbin was transferred to another crew led

by Foreman Chris Simmons.

      18.   The harassment continued under Foreman Chris Simmons

(“Simmons”). Examples of additional harassment include, but are not limited to,

the following:

            a. Simmons regularly referred to Charing Party as “black ass.”

            b. Simmons had a confederate flag bumper sticker on his work truck.

            c. Simmons used the “N-Word” in front of Mr. Carbin.

            d. Simmons ridiculed Mr. Carbin’s gold teeth and told him that white

            people don’t have gold teeth, that he shouldn’t smile, and that his gold

            teeth would get him in trouble.

      19.   Mr. Carbin again complained to Shell. Mr. Carbin asked Shell if he

was being set up to fail because he was black, which Shell denied.

      20.   Eventually, C&C sent most of Mr. Carbin’s crew to its Jacksonville,

Florida headquarters location to attend crane school. Shell told Mr. Carbin,

however, that he would not attend crane school because he could not let “you

people”—which Mr. Carbin understood to mean black people—operate cranes

because they would use cranes to pick up cars off the road.

      21.   At headquarters, Mike McGill (“McGill”) was appointed to lead Mr.

Carbin’s crew where he experienced the following:


                                         5
 Case 3:21-cv-00438-TJC-PDB Document 1 Filed 04/22/21 Page 6 of 11 PageID 6




               a. McGill assigned Mr. Carbin to menial tasks unrelated to his

                  apprenticeship training, such as cleaning a storage shed, collecting

                  trash, washing trucks, and raking;

               b. Mr. Carbin heard McGill using the “N-Word” during his last week

                  of employment.

               c. Many of the employees at the Jacksonville headquarters had

                  Confederate flag decals on their trucks.

         22.   Eventually C&C stopped assigning Mr. Carbin any work at all. At

that point, Shell and McGill instructed Mr. Carbin to “just find something to do”

and “to stay out of sight.” Mr. Carbin asked Shell why he was not being assigned

work, to which Shell responded, “you know why.”

         23.   At the beginning of crane school, Mr. Carbin again confronted Shell

about not being allowed to attend. Shell again explained that he could not let “you

people” operate cranes. Notably, Mr. Carbin witnessed that none of the employees

attending crane school were black individuals.

         24.   Shortly thereafter, on August 22, 2018, C&C terminated Mr. Carbin’s

employment. That day, Mr. Carbin reported to work as usual and was not assigned

any work. McGill told Mr. Carbin, in sum and substance, “we told you not to be

seen.”

         25.   Sometime in the morning of August 22, 2018, it started to rain. Mr.


                                           6
 Case 3:21-cv-00438-TJC-PDB Document 1 Filed 04/22/21 Page 7 of 11 PageID 7




Carbin went to a company truck for cover. It was well known that Mr. Carbin sat

in this truck when there was no work for him to do. Mr. Carbin fell asleep in the

truck. He was awoken sometime before noon by Shell knocking on the window of

his truck. Shell told Mr. Carbin that C&C was terminating his employment for

sleeping on the job.

      26.    White C&C employees regularly took rest breaks and/or slept in cars

and were not terminated.

      27.    Because of C&C’s unlawful conduct, Mr. Carbin was harmed and

suffered damages.

                           STATEMENT OF CLAIMS

                       Count I – Hostile Work Environment

      28.    As set forth in paragraphs 13-27, Defendant engaged in unlawful

employment practices, in violation of Section 703(a)(1) of Title VII, 42 U.S.C. §

2000e-2(a)(1), by subjecting Mr. Carbin to a hostile work environment on the basis

of race, which culminated in Mr. Carbin’s termination.

      29.    The effect of the practices complained of in paragraphs 13-27 has

been to affect the terms and conditions of employment for Mr. Carbin, to deprive

him of equal employment opportunities and to otherwise adversely affect his status

as an employee because of his race.

      30.    The unlawful employment practices complained of in paragraphs 13-


                                         7
 Case 3:21-cv-00438-TJC-PDB Document 1 Filed 04/22/21 Page 8 of 11 PageID 8




27 were intentional.

      31.    The unlawful employment practices complained of in paragraphs 13-

27 were done with malice or with reckless indifference to the federally protected

rights of Mr. Carbin.

                   Count II – Disparate Treatment -Termination

      32.    As set forth in paragraphs 13-27, Defendant engaged in unlawful

employment practices, in violation of Section 703(a)(1) of Title VII, 42 U.S.C. §

2000e-2(a)(1), by terminating Mr. Carbin because of his race.

      33.    The effect of the practices complained of in paragraphs 13-27 has

been to affect the terms and conditions of employment for Mr. Carbin, to deprive

him of equal employment opportunities and to otherwise adversely affect his status

as an employee because of his race.

      34.    The unlawful employment practices complained of in paragraphs 13-

27 were intentional.

      35.    The unlawful employment practices complained of in paragraphs 13-

27 were done with malice or with reckless indifference to the federally protected

rights of Mr. Carbin.

                        Count III- Retaliation- Termination

      36.    As set forth in paragraphs 13-27, Defendant engaged in unlawful

employment practices, in violation of Section 704(a)(1) of Title VII, 42 U.S.C. §


                                         8
 Case 3:21-cv-00438-TJC-PDB Document 1 Filed 04/22/21 Page 9 of 11 PageID 9




2000e-3(a)(1), by terminating Mr. Carbin in retaliation for complaining about race

discrimination.

      37.    The effect of the practices complained of in paragraphs 13-27 has

been to affect the terms and conditions of employment for Mr. Carbin, to deprive

him of equal employment opportunities and to otherwise adversely affect his status

as an employee because of his race.

      38.    The unlawful employment practices complained of in paragraphs 13-

27 were intentional.

      39.    The unlawful employment practices complained of in paragraphs 13-

27 were done with malice or with reckless indifference to the federally protected

rights of Mr. Carbin.

                             PRAYER FOR RELIEF

      WHEREFORE, the Commission respectfully requests that this Court:

      A.     Grant a permanent injunction enjoining C&C, its officers, agents,

servants, managers, employees, and all persons in active concert or participation

with them, from participating in discriminatory conduct based on race including, but

not limited to, permitting a hostile work environment and/or retaliating against

employees who engage in statutorily protected activity in the workplace;

      B.     Order C&C to institute and carry out policies, practices, and programs

which provide equal employment opportunities for black employees and which


                                         9
Case 3:21-cv-00438-TJC-PDB Document 1 Filed 04/22/21 Page 10 of 11 PageID 10




eradicate the effects of its past and present unlawful employment practices;

      C.     Order C&C to make Mr. Carbin whole by providing appropriate back-

pay with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of C&C’s unlawful employment

practices including but not limited to reinstatement and/or front pay;

      D.     Order C&C to make Mr. Carbin whole, by providing compensation for

past and future pecuniary and non-pecuniary losses resulting from the unlawful

employment practices described above, including, emotional pain, suffering,

inconvenience, loss of enjoyment of life, and humiliation, in amounts to be

determined at trial;

      E.     Order C&C to pay Mr. Carbin punitive damages for its malicious and

reckless conduct described above, in amounts to be determined at trial;

      F.     Grant such further relief as the Court deems necessary and proper in the

public interest; and

      G.     Award the Commission its costs of this action.

                             JURY TRIAL DEMAND

      The Commission requests a jury trial on all questions of fact raised by its

Complaint.




                                         10
Case 3:21-cv-00438-TJC-PDB Document 1 Filed 04/22/21 Page 11 of 11 PageID 11




Date: April 22, 2021                     Respectfully submitted,

                                         U.S. EQUAL EMPLOYMENT
                                         OPPORTUNITY COMMISSION

                                         GWENDOLYN YOUNG REAMS
                                         Acting General Counsel
                                         U.S. EQUAL EMPLOYMENT
                                         OPPORTUNITY COMMISSION
                                         131 M Street, N.E.
                                         Washington, DC 20507



                                         ROBERT E. WEISBERG
                                         Regional Attorney
                                         Florida Bar No. 285676

                                         s/Kristen M. Foslid
                                         KRISTEN M. FOSLID
                                         Supervisory Trial Attorney
                                         Florida Bar No. 0688681
                                         U.S. Equal Employment
                                         Opportunity Commission
                                         Miami District Office
                                         Miami Tower
                                         100 S.E. 2nd Street, Suite 1500
                                         Miami, Florida 33131
                                         (786) 648-5835




                                    11
